Per Curiam:
This action being for an accounting, a reference to hear and determine the issues cannot be ordered prior to the entry of an interlocutory judgment providing for an accounting. If the parties are entitled to such an interlocutory judgment upon the pleadings, that relief can be granted by motion and a proper interlocutory judgment entered. An accounting may then be taken before a referee,
Tile order appealed from should "be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. ,
' Present — O’Brien, P. J., Patterson, Ingraham, McLaughlin and Hatch, JJ.
Order reversed, with • ten dollars costs and disbursements, and motion denied, with ten dollars costs.